Citation Nr: 1451076	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-12 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether an overpayment of nonservice-connected (NSC) death pension benefits in the amount of $3,360.00 was properly created and, if so, whether waiver of recovery is warranted.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.  The appellant is his surviving child. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin, which stopped NSC death pension benefits effective January 1, 2010 and created a resulting overpayment of $3,360.00, and from a February 2012 decision of the Committee on Waivers and Compromises (COWC) of the Milwaukee PMC, which denied the appellant's waiver request.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a determination of the validity and amount of the underlying debt for which a waiver has been sought is within the scope of this appeal.  The issue of the validity of the debt has not been formally adjudicated by the AOJ, and the Board may not address it as an initial matter without potential prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Accordingly, remand is necessary for the AOJ to consider this issue in the first instance. 

In this regard, when a waiver of indebtedness is requested, a threshold determination must be made as to the validity of the debt, when the debt is disputed, before determining if a waiver is warranted.  In other words, the propriety and amount of the overpayment at issue, when challenged, are integral to a waiver determination.  See Schaper v. Derwinski, 1 Vet. App. 430, 434, 436-37 (1991). 

In this case, although the appellant submitted a request for a waiver, he has also submitted argument clearly indicating that he also disputes the validity or amount of the debt itself.  For example, in his September 2011 waiver request, he stated that the overpayment was created by an error that had been made in the medical expense report he submitted, thus indicating that he was disputing the existence or amount of the overpayment itself.  The COWC also noted in its February 2012 waiver determination that it "appears most equitable that the custodian refile the child's medical expenses in an attempt to reduce or eliminate the debt," thereby suggesting that the validity or amount of the debt itself was subject to challenge.  In this regard, the notices to the appellant from the PMC regarding the overpayment state that it was created based on a finding that his medical expenses had been greatly reduced since the initial June 2009 application (based on medical expense reports submitted on his behalf by his caregiver), and thus did not offset his income enough to qualify for pension benefits beginning January 1, 2010.

Thus, the issue of the validity of the debt itself has been raised, and is inextricably intertwined with the issue of whether waiver of the debt is warranted.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue); see also Schaper, 1 Vet. App. at 434, 436-37.  Accordingly, both issues must be addressed.

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant another opportunity to submit medical care expenses for the years 2010 and 2011, and to explain the substantial reduction in caregiver fees since the initial June 2009 application.  

2. Then, after completing any other indicated development, adjudicate the issues of the validity of the debt, and whether a waiver is warranted, on the merits.  If the benefits sought are not granted, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



